In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00032-CR

TAMAR WEATHERS, Appellant                  §    On Appeal from the 213th District
                                                Court
                                           §
                                                of Tarrant County (1533124D)
V.                                         §
                                                August 26, 2019
                                           §
                                                Opinion by Justice Kerr
THE STATE OF TEXAS                         §
                                                (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Elizabeth Kerr________________
                                         Justice Elizabeth Kerr